Exhibit 10.32
Hillenbrand, Inc. Supplemental Retirement Plan
IMPORTANT NOTE
This document has not been approved by the Department of Labor, Internal Revenue
Service or any other governmental entity. An adopting Employer must determine
whether the Plan is subject to the Federal securities laws and the securities
laws of the various states. An adopting Employer may not rely on this document
to ensure any particular tax consequences or to ensure that the Plan is
“unfunded and maintained primarily for the purpose of providing deferred
compensation to a select group of management or highly compensated employees”
under Title I of the Employee Retirement Income Security Act of 1974, as
amended, with respect to the Employer’s particular situation. Fidelity Employer
Services Company, its affiliates and employees cannot provide you with legal
advice in connection with the execution of this document. This document should
be reviewed by the Employer’s attorney prior to execution.
January 2010

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
PREAMBLE
       
ARTICLE 1 - GENERAL
    1-1  
1.1 Plan
    1-1  
1.2 Effective Dates
    1-1  
1.3 Amounts Not Subject to Code Section 409A
    1-1  
 
       
ARTICLE 2 - DEFINITIONS
    2-1  
2.1 Account
    2-1  
2.2 Administrator
    2-1  
2.3 Adoption Agreement
    2-1  
2.4 Beneficiary
    2-1  
2.5 Board or Board of Directors
    2-1  
2.6 Bonus
    2-1  
2.7 Change in Control
    2-1  
2.8 Code
    2-1  
2.9 Compensation
    2-1  
2.10 Director
    2-1  
2.11 Disability
    2-2  
2.12 Eligible Employee
    2-2  
2.13 Employer
    2-2  
2.14 ERISA
    2-2  
2.15 Identification Date
    2-2  
2.16 Key Employee
    2-2  
2.17 Participant
    2-2  
2.18 Plan
    2-2  
2.19 Plan Sponsor
    2-2  
2.20 Plan Year
    2-2  
2.21 Related Employer
    2-3  
2.22 Retirement
    2-3  
2.23 Separation from Service
    2-3  
2.24 Unforeseeable Emergency
    2-4  
2.25 Valuation Date
    2-4  
2.26 Years of Service
    2-4  
 
       
ARTICLE 3 - PARTICIPATION
    3-1  
3.1 Participation
    3-1  
3.2 Termination of Participation
    3-1  

 

 



--------------------------------------------------------------------------------



 



         
ARTICLE 4 - PARTICIPANT ELECTIONS
    4-1  
4.1 Deferral Agreement
    4-1  
4.2 Amount of Deferral
    4-1  
4.3 Timing of Election to Defer
    4-1  
4.4 Election of Payment Schedule and Form of Payment
    4-2  
 
       
ARTICLE 5 - EMPLOYER CONTRIBUTIONS
    5-1  
5.1 Matching Contributions
    5-1  
5.2 Other Contributions
    5-1  
 
       
ARTICLE 6 - ACCOUNTS AND CREDITS
    6-1  
6.1 Establishment of Account
    6-1  
6.2 Credits to Account
    6-1  
 
       
ARTICLE 7 - INVESTMENT OF CONTRIBUTIONS
    7-1  
7.1 Investment Options
    7-1  
7.2 Adjustment of Accounts
    7-1  
 
       
ARTICLE 8 - RIGHT TO BENEFITS
    8-1  
8.1 Vesting
    8-1  
8.2 Death
    8-1  
8.3 Disability
    8-1  
 
       
ARTICLE 9 - DISTRIBUTION OF BENEFITS
    9-1  
9.1 Amount of Benefits
    9-1  
9.2 Method and Timing of Distributions
    9-1  
9.3 Unforeseeable Emergency
    9-1  
9.4 Payment Election Overrides
    9-2  
9.5 Cashouts of Amounts Not Exceeding Stated Limit
    9-2  
9.6 Required Delay in Payment to Key Employees
    9-2  
9.7 Change in Control
    9-3  
9.8 Permissible Delays in Payment
    9-7  
9.9 Permitted Acceleration of Payment
    9-8  
9.10 Securities Law Requirements
    9-10  

 

 



--------------------------------------------------------------------------------



 



         
ARTICLE 10 - AMENDMENT AND TERMINATION
    10-1  
10.1 Amendment by Plan Sponsor
    10-1  
10.2 Plan Termination Following Change in Control or Corporate Dissolution
    10-1  
10.3 Other Plan Terminations
    10-1  
 
       
ARTICLE 11 - THE TRUST
    11-1  
11.1 Establishment of Trust
    11-1  
11.2 Grantor Trust
    11-1  
11.3 Investment of Trust Funds
    11-1  
 
       
ARTICLE 12 - PLAN ADMINISTRATION
    12-1  
12.1 Powers and Responsibilities of the Administrator
    12-1  
12.2 Claims and Review Procedures
    12-2  
12.3 Plan Administrative Costs
    12-5  
 
       
ARTICLE 13- MISCELLANEOUS
    13-1  
13.1 Unsecured General Creditor of the Employer
    13-1  
13.2 Employer’s Liability
    13-1  
13.3 Limitation of Rights
    13-1  
13.4 Anti-Assignment
    13-1  
13.5 Facility of Payment
    13-2  
13.6 Notices
    13-2  
13.7 Tax Withholding
    13-2  
13.8 Indemnification
    13-2  
13.9 Successors
    13-3  
13.10 Disclaimer
    13-4  
13.11 Governing Law
    13-4  

 

 



--------------------------------------------------------------------------------



 



PREAMBLE
The Plan is intended to be a “plan which is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income
Security Act of 1974, as amended, or an “excess benefit plan” within the meaning
of Section 3(36) of the Employee Retirement Income Security Act of 1974, as
amended, or a combination of both. The Plan is further intended to conform with
the requirements of Internal Revenue Code Section 409A and the final regulations
issued thereunder and shall be interpreted, implemented and administered in a
manner consistent therewith.

 

 



--------------------------------------------------------------------------------



 



ARTICLE 1 — GENERAL

1.1   Plan. The Plan will be referred to by the name specified in the Adoption
Agreement.   1.2   Effective Dates.

  (a)   Original Effective Date. The Original Effective Date is the date as of
which the Plan was initially adopted.     (b)   Amendment Effective Date. The
Amendment Effective Date is the date specified in the Adoption Agreement as of
which the Plan is amended and restated. Except to the extent otherwise provided
herein or in the Adoption Agreement, the Plan shall apply to amounts deferred
and benefit payments made on or after the Amendment Effective Date.     (c)  
Special Effective Date. A Special Effective Date may apply to any given
provision if so specified in Appendix A of the Adoption Agreement. A Special
Effective Date will control over the Original Effective Date or Amendment
Effective Date, whichever is applicable, with respect to such provision of the
Plan.

1.3   Amounts Not Subject to Code Section 409A       Except as otherwise
indicated by the Plan Sponsor in Section 1.01 of the Adoption Agreement, amounts
deferred before January 1, 2005 that are earned and vested on December 31, 2004
will be separately accounted for and administered in accordance with the terms
of the Plan as in effect on December 31, 2004.

 

1-1



--------------------------------------------------------------------------------



 



ARTICLE 2 — DEFINITIONS
Pronouns used in the Plan are in the masculine gender but include the feminine
gender unless the context clearly indicates otherwise. Wherever used herein, the
following terms have the meanings set forth below, unless a different meaning is
clearly required by the context:

2.1   “Account” means an account established for the purpose of recording
amounts credited on behalf of a Participant and any income, expenses, gains,
losses or distributions included thereon. The Account shall be a bookkeeping
entry only and shall be utilized solely as a device for the measurement and
determination of the amounts to be paid to a Participant or to the Participant’s
Beneficiary pursuant to the Plan.   2.2   “Administrator” means the person or
persons designated by the Plan Sponsor in Section 1.05 of the Adoption Agreement
to be responsible for the administration of the Plan. If no Administrator is
designated in the Adoption Agreement, the Administrator is the Plan Sponsor.  
2.3   “Adoption Agreement” means the agreement adopted by the Plan Sponsor that
establishes the Plan.   2.4   “Beneficiary” means the persons, trusts, estates
or other entities entitled under Section 8.2 to receive benefits under the Plan
upon the death of a Participant.   2.5   “Board” or “Board of Directors” means
the Board of Directors of the Plan Sponsor.   2.6   “Bonus” means an amount of
cash incentive remuneration payable by the Employer to a Participant.   2.7  
“Change in Control” means the occurrence of an event involving the Plan Sponsor
that is described in Section 9.7.   2.8   “Code” means the Internal Revenue Code
of 1986, as amended.   2.9   “Compensation” has the meaning specified in
Section 3.01 of the Adoption Agreement.   2.10   “Director” means a non-employee
member of the Board who has been designated by the Employer as eligible to
participate in the Plan.

 

2-1



--------------------------------------------------------------------------------



 



2.11   “Disability” means a determination by the Administrator that the
Participant is either (a) unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, or (b) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or last for a continuous period of not less than twelve months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Employer. A Participant will
be considered to have incurred a Disability if he is determined to be totally
disabled by the Social Security Administration or the Railroad Retirement Board
or is considered disabled for purposes of eligibility to receive benefits under
the Employer’s long term disability plan.   2.12   “Eligible Employee” means an
employee of the Employer who satisfies the requirements in Section 2.01 of the
Adoption Agreement.   2.13   “Employer” means the Plan Sponsor and any other
entity which is authorized by the Plan Sponsor to participate in and, in fact,
does adopt the Plan.   2.14   “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended.   2.15   “Identification Date” means the date
as of which Key Employees are determined which is specified in Section 1.06 of
the Adoption Agreement.   2.16   “Key Employee” means an employee who satisfies
the conditions set forth in Section 9.6.   2.17   “Participant” means an
Eligible Employee or Director who commences participation in the Plan in
accordance with Article 3.   2.18   “Plan” means the unfunded plan of deferred
compensation set forth herein, including the Adoption Agreement and any trust
agreement, as adopted by the Plan Sponsor and as amended from time to time.  
2.19   “Plan Sponsor” means the entity identified in Section 1.03 of the
Adoption Agreement or any successor by merger, consolidation or otherwise.  
2.20   “Plan Year” means the period identified in Section 1.02 of the Adoption
Agreement.

 

2-2



--------------------------------------------------------------------------------



 



2.21   “Related Employer” means the Employer and (a) any corporation that is a
member of a controlled group of corporations as defined in Code Section 414(b)
that includes the Employer and (b) any trade or business that is under common
control as defined in Code Section 414(c) that includes the Employer.   2.22  
“Retirement” has the meaning specified in 6.01(f) of the Adoption Agreement.  
2.23   “Separation from Service” means the date that the Participant dies,
retires or otherwise has a termination of employment with respect to all
entities comprising the Related Employer. A Separation from Service does not
occur if the Participant is on military leave, sick leave or other bona fide
leave of absence if the period of leave does not exceed six months or such
longer period during which the Participant’s right to re-employment is provided
by statute or contract. If the period of leave exceeds six months and the
Participant’s right to re-employment is not provided either by statute or
contract, a Separation from Service will be deemed to have occurred on the first
day following the six-month period. If the period of leave is due to any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than six months, where the impairment causes the Participant to be unable to
perform the duties of his or her position of employment or any substantially
similar position of employment, a 29 month period of absence may be substituted
for the six month period.       Whether a termination of employment has occurred
is based on whether the facts and circumstances indicate that the Related
Employer and the Participant reasonably anticipated that no further services
would be performed after a certain date or that the level of bona fide services
the Participant would perform after such date (whether as an employee or as an
independent contractor) would permanently decrease to no more than 20 percent of
the average level of bona fide services performed (whether as an employee or an
independent contractor) over the immediately preceding 36 month period (or the
full period of services to the Related Employer if the employee has been
providing services to the Related Employer for less than 36 months). If a
Participant continues to provide services to a Related Employer in a capacity
other than as an employee, the Participant will not be deemed to have a
termination of employment if the Participant is providing services at an annual
rate that is at least 50 percent of the services rendered by such individual, on
average, during the immediately preceding 36 month period of employment (or such
lesser period of employment) and the annual remuneration for such services is at
least 50 percent of the average annual remuneration earned during the such 36
calendar months of employment (or such lesser period of employment).       An
independent contractor is considered to have experienced a Separation from
Service with the Related Employer upon the expiration of the contract (or, in
the case of more than one contract, all contracts) under which services are
performed for the Related Employer if the expiration constitutes a good-faith
and complete termination of the contractual relationship.

 

2-3



--------------------------------------------------------------------------------



 



    If a Participant provides services as both an employee and an independent
contractor of the Related Employer, the Participant must separate from service
both as an employee and as an independent contractor to be treated as having
incurred a Separation from Service. If a Participant ceases providing services
as an independent contractor and begins providing services as an employee, or
ceases providing services as an employee and begins providing services as an
independent contractor, the Participant will not be considered to have
experienced a Separation from Service until the Participant has ceased providing
services in both capacities.       If a Participant provides services both as an
employee and as a member of the board of directors of a corporate Related
Employer (or an analogous position with respect to a noncorporate Related
Employer), the services provided as a director are not taken into account in
determining whether the Participant has incurred a Separation from Service as an
employee for purposes of a nonqualified deferred compensation plan in which the
Participant participates as an employee that is not aggregated under Code
Section 409A with any plan in which the Participant participates as a director.
      If a Participant provides services both as an employee and as a member of
the board of directors of a corporate Related Employer (or an analogous position
with respect to a noncorporate Related Employer), the services provided as an
employee are not taken into account in determining whether the Participant has
experienced a Separation from Service as a director for purposes of a
nonqualified deferred compensation plan in which the Participant participates as
a director that is not aggregated under Code Section 409A with any plan in which
the Participant participates as an employee.       All determinations of whether
a Separation from Service has occurred will be made in a manner consistent with
Code Section 409A and the final regulations thereunder.   2.24   “Unforeseeable
Emergency” means a severe financial hardship of the Participant resulting from
an illness or accident of the Participant, the Participant’s spouse, the
Participant’s Beneficiary, or the Participant’s dependent (as defined in Code
Section 152, without regard to Code section 152(b)(i), (b)(2) and (d)(i)(B);
loss of the Participant’s property due to casualty; or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant.   2.25   “Valuation Date” means each
business day of the Plan Year.   2.26   “Years of Service” means each one year
period for which the Participant receives service credit in accordance with the
provisions of Section 7.01(d) of the Adoption Agreement.

 

2-4



--------------------------------------------------------------------------------



 



ARTICLE 3 — PARTICIPATION

3.1   Participation. The Participants in the Plan shall be those Directors and
employees of the Employer who satisfy the requirements of Section 2.01 of the
Adoption Agreement.   3.2   Termination of Participation. The Administrator may
terminate a Participant’s participation in the Plan in a manner consistent with
Code Section 409A. If the Employer terminates a Participant’s participation
before the Participant experiences a Separation from Service the Participant’s
vested Accounts shall be paid in accordance with the provisions of Article 9.

 

3-1



--------------------------------------------------------------------------------



 



ARTICLE 4 — PARTICIPANT ELECTIONS

4.1   Deferral Agreement. If permitted by the Plan Sponsor in accordance with
Section 4.01 of the Adoption Agreement, each Eligible Employee and Director may
elect to defer his Compensation within the meaning of Section 3.01 of the
Adoption Agreement by executing in writing or electronically, a deferral
agreement in accordance with rules and procedures established by the
Administrator and the provisions of this Article 4.       A new deferral
agreement must be timely executed for each Plan Year during which the Eligible
Employee or Director desires to defer Compensation. An Eligible Employee or
Director who does not timely execute a deferral agreement shall be deemed to
have elected zero deferrals of Compensation for such Plan Year.       A deferral
agreement may be changed or revoked during the period specified by the
Administrator. Except as provided in Section 9.3 or in Section 4.01(c) of the
Adoption Agreement, a deferral agreement becomes irrevocable at the close of the
specified period.   4.2   Amount of Deferral. An Eligible Employee or Director
may elect to defer Compensation in any amount permitted by Section 4.01(a) of
the Adoption Agreement.   4.3   Timing of Election to Defer. Each Eligible
Employee or Director who desires to defer Compensation otherwise payable during
a Plan Year must execute a deferral agreement within the period preceding the
Plan Year specified by the Administrator. Each Eligible Employee who desires to
defer Compensation that is a Bonus must execute a deferral agreement within the
period preceding the Plan Year during which the Bonus is earned that is
specified by the Administrator, except that if the Bonus can be treated as
performance based compensation as described in Code Section 409A(a)(4)(B)(iii),
the deferral agreement may be executed within the period specified by the
Administrator, which period, in no event, shall end after the date which is six
months prior to the end of the period during which the Bonus is earned, provided
the Participant has performed services continuously from the later of the
beginning of the performance period or the date the performance criteria are
established through the date the Participant executed the deferral agreement and
provided further that the compensation has not yet become ‘readily
ascertainable’ within the meaning of Reg. Sec 1.409A-2(a)(8). In addition, if
the Compensation qualifies as ‘fiscal year compensation’ within the meaning of
Reg. Sec. 1.409A -2(a)(6), the deferral agreement may be made not later than the
end of the Employer’s taxable year immediately preceding the first taxable year
of the Employer in which any services are performed for which such Compensation
is payable.

 

4-1



--------------------------------------------------------------------------------



 



    Except as otherwise provided below, an employee who is classified or
designated as an Eligible Employee during a Plan Year or a Director who is
designated as eligible to participate during a Plan Year may elect to defer
Compensation otherwise payable during the remainder of such Plan Year in
accordance with the rules of this Section 4.3 by executing a deferral agreement
within the thirty (30) day period beginning on the date the employee is
classified or designated as an Eligible Employee or the date the Director is
designated as eligible, whichever is applicable, if permitted by
Section 4.01(b)(ii) of the Adoption Agreement. If Compensation is based on a
specified performance period that begins before the Eligible Employee or
Director executes his deferral agreement, the election will be deemed to apply
to the portion of such Compensation equal to the total amount of Compensation
for the performance period multiplied by the ratio of the number of days
remaining in the performance period after the election becomes irrevocable and
effective over the total number of days in the performance period. The rules of
this paragraph shall not apply unless the Eligible Employee or Director can be
treated as initially eligible in accordance with Reg. Sec. 1.409A-2(a)(7).   4.4
  Election of Payment Schedule and Form of Payment.       All elections of a
payment schedule and a form of payment will be made in accordance with rules and
procedures established by the Administrator and the provisions of this Section
4.4.

  (a)   If the Plan Sponsor has elected to permit annual distribution elections
in accordance with Section 6.01(h) of the Adoption Agreement the following rules
apply. At the time an Eligible Employee or Director completes a deferral
agreement, the Eligible Employee or Director must elect a distribution event
(which includes a specified time) and a form of payment for the Compensation
subject to the deferral agreement from among the options the Plan Sponsor has
made available for this purpose and which are specified in 6.01(b) of the
Adoption Agreement. Unless otherwise provided in Section 6.01(b) of the Adoption
Agreement, prior to the time required by Reg. Sec. 1.409A-2, the Eligible
Employee or Director shall elect a distribution event (which includes a
specified time) and a form of payment for any Employer contributions that may be
credited to the Participant’s Account during the Plan Year. If an Eligible
Employee or Director fails to elect a distribution event, he shall be deemed to
have elected Separation from Service as the distribution event. If he fails to
elect a form of payment, he shall be deemed to have elected a lump sum form of
payment.

 

4-2



--------------------------------------------------------------------------------



 



  (b)   If the Plan Sponsor has elected not to permit annual distribution
elections in accordance with Section 6.01(h) of the Adoption Agreement the
following rules apply. At the time an Eligible Employee or Director first
completes a deferral agreement but in no event later than the time required by
Reg. Sec. 1.409A-2, the Eligible Employee or Director must elect a distribution
event (which includes a specified time) and a form of payment for amounts
credited to his Account from among the options the Plan Sponsor has made
available for this purpose and which are specified in Section 6.01(b) of the
Adoption Agreement. If an Eligible Employee or Director fails to elect a
distribution event, he shall be deemed to have elected Separation from Service
in the distribution event. If he fails to elect a form of payment, he shall be
deemed to have elected a lump sum form of payment.

 

4-3



--------------------------------------------------------------------------------



 



ARTICLE 5 — EMPLOYER CONTRIBUTIONS

5.1   Matching Contributions. If elected by the Plan Sponsor in Section 5.01(a)
of the Adoption Agreement, the Employer will credit the Participant’s Account
with a matching contribution determined in accordance with the formula specified
in Section 5.01(a) of the Adoption Agreement. The matching contribution will be
treated as allocated to the Participant’s Account at the time specified in
Section 5.01(a)(iii) of the Adoption Agreement.   5.2   Other Contributions. If
elected by the Plan Sponsor in Section 5.01(b) of the Adoption Agreement, the
Employer will credit the Participant’s Account with a contribution determined in
accordance with the formula or method specified in Section 5.01(b) of the
Adoption Agreement. The contribution will be treated as allocated to the
Participant’s Account at the time specified in Section 5.01(b)(iii) of the
Adoption Agreement.

 

5-1



--------------------------------------------------------------------------------



 



ARTICLE 6 — ACCOUNTS AND CREDITS

6.1   Establishment of Account. For accounting and computational purposes only,
the Administrator will establish and maintain an Account on behalf of each
Participant which will reflect the credits made pursuant to Section 6.2,
distributions or withdrawals, along with the earnings, expenses, gains and
losses allocated thereto, attributable to the hypothetical investments made with
the amounts in the Account as provided in Article 7. The Administrator will
establish and maintain such other records and accounts, as it decides in its
discretion to be reasonably required or appropriate to discharge its duties
under the Plan.   6.2   Credits to Account. A Participant’s Account will be
credited for each Plan Year with the amount of his elective deferrals under
Section 4.1 at the time the amount subject to the deferral election would
otherwise have been payable to the Participant and the amount of Employer
contributions treated as allocated on his behalf under Article 5. Deferrals of
Plan Sponsor stock awarded under the Hillenbrand, Inc. Stock Incentive Plan
shall be credited to and accounted for separately in a subaccount (the “Plan
Sponsor Stock Account”) established for this purpose by the Administrator.

 

6-1



--------------------------------------------------------------------------------



 



ARTICLE 7 — INVESTMENT OF CONTRIBUTIONS

7.1   Investment Options. The amount credited to each Account shall be treated
as invested in the investment options designated for this purpose by the
Administrator.   7.2   Adjustment of Accounts. The amount credited to each
Account shall be adjusted for hypothetical investment earnings, expenses, gains
or losses in an amount equal to the earnings, expenses, gains or losses
attributable to the investment options selected by the party designated in
Section 9.01 of the Adoption Agreement from among the investment options
provided in Section 7.1. If permitted by Section 9.01 of the Adoption Agreement,
a Participant (or the Participant’s Beneficiary after the death of the
Participant) may, in accordance with rules and procedures established by the
Administrator, select the investments from among the options provided in
Section 7.1 to be used for the purpose of calculating future hypothetical
investment adjustments to the Account or to future credits to the Account under
Section 6.2 effective as of the Valuation Date coincident with or next following
notice to the Administrator. Each Account shall be adjusted as of each Valuation
Date to reflect: (a) the hypothetical earnings, expenses, gains and losses
described above; (b) amounts credited pursuant to Section 6.2; (c) dividends
with respect to Plan Sponsor stock credited to the subaccount described in
Section 6.2; and (d) distributions or withdrawals. In addition, each Account may
be adjusted for its allocable share of the hypothetical costs and expenses
associated with the maintenance of the hypothetical investments provided in
Section 7.1. The number of shares of Plan Sponsor stock (if any), credited to
the subaccount described in Section 6.2 shall be adjusted by the Board of
Directors of the Plan Sponsor, as it deems appropriate, to reflect stock
dividends, stock splits, reclassifications, spinoffs and other extraordinary
distributions.

 

7-1



--------------------------------------------------------------------------------



 



ARTICLE 8 — RIGHT TO BENEFITS

8.1   Vesting. A Participant, at all times, has the 100% nonforfeitable interest
in the amounts credited to his Account attributable to his elective deferrals
made in accordance with Section 4.1.       A Participant’s right to the amounts
credited to his Account attributable to Employer contributions made in
accordance with Article 5 shall be determined in accordance with the relevant
schedule and provisions in Section 7.01 of the Adoption Agreement. Upon a
Separation from Service and after application of the provisions of Section 7.01
of the Adoption Agreement, the Participant shall forfeit the nonvested portion
of his Account.   8.2   Death. The Plan Sponsor may elect to accelerate vesting
upon the death of the Participant in accordance with Section 7.01(c) of the
Adoption Agreement and/or to accelerate distributions upon Death in accordance
with Section 6.01(b) or Section 6.01(d) of the Adoption Agreement. If the Plan
Sponsor does not elect to accelerate distributions upon death in accordance with
Section 6.01(b) or Section 6.01(d) of the Adoption Agreement, the vested amount
credited to the Participant’s Account will be paid in accordance with the
provisions of Article 9.       A Participant may designate a Beneficiary or
Beneficiaries, or change any prior designation of Beneficiary or Beneficiaries
in accordance with rules and procedures established by the Administrator.      
A copy of the death notice or other sufficient documentation must be filed with
and approved by the Administrator. If upon the death of the Participant there
is, in the opinion of the Administrator, no designated Beneficiary for part or
all of the Participant’s vested Account, such amount will be paid to his estate
(such estate shall be deemed to be the Beneficiary for purposes of the Plan) in
accordance with the provisions of Article 9.   8.3   Disability. If the Plan
Sponsor has elected to accelerate vesting upon the occurrence of a Disability in
accordance with Section 7.01(c) of the Adoption Agreement and/or to permit
distributions upon Disability in accordance with Section 6.01(b) or
Section 6.01(d) of the Adoption Agreement, the determination of whether a
Participant has incurred a Disability shall be made by the Administrator in its
sole discretion in a manner consistent with the requirements of Code
Section 409A.

 

8-1



--------------------------------------------------------------------------------



 



ARTICLE 9 — DISTRIBUTION OF BENEFITS

9.1   Amount of Benefits. The vested amount credited to a Participant’s Account
as determined under Articles 6, 7 and 8 shall determine and constitute the basis
for the value of benefits payable to the Participant under the Plan.   9.2  
Method and Timing of Distributions. Except as otherwise provided in this
Article 9, distributions under the Plan shall be made in accordance with the
terms of the Plan and the Adoption Agreement. Subject to the provisions of
Section 9.6 requiring a six month delay for certain distributions to Key
Employees, distributions following a payment event shall commence at the time
specified in Section 6.01(a) of the Adoption Agreement. If permitted by Section
6.01(g) of the Adoption Agreement, a Participant may elect, at least twelve
months before a scheduled distribution event, to delay the payment date for a
minimum period of sixty months from the originally scheduled date of payment,
provided the election does not take effect for at least twelve months from the
date on which the election is made. The distribution election change must be
made in accordance with procedures and rules established by the Administrator.
The Participant may, at the same time the date of payment is deferred, change
the form of payment but such change in the form of payment may not effect an
acceleration of payment in violation of Code Section 409A or the provisions of
Reg. Sec. 1.409A-2(b). For purposes of this Section 9.2, a series of installment
payments is always treated as a single payment and not as a series of separate
payments. All distributions other than those attributable to the Plan Sponsor
Stock Account described in Section 6.2 shall be made in cash. Distributions
attributable to the Plan Sponsor Stock Account shall be made in Plan Sponsor
Stock.   9.3   Unforeseeable Emergency. A Participant may request a distribution
due to an Unforeseeable Emergency if the Plan Sponsor has elected to permit
Unforeseeable Emergency withdrawals under Section 8.01(a) of the Adoption
Agreement. The request must be in writing and must be submitted to the
Administrator along with evidence that the circumstances constitute an
Unforeseeable Emergency. The Administrator has the discretion to require
whatever evidence it deems necessary to determine whether a distribution is
warranted, and may require the Participant to certify that the need cannot be
met from other sources reasonably available to the Participant. Whether a
Participant has incurred an Unforeseeable Emergency will be determined by the
Administrator on the basis of the relevant facts and circumstances in its sole
discretion, but, in no event, will an Unforeseeable Emergency be deemed to exist
if the hardship can be relieved: (a) through reimbursement or compensation by
insurance or otherwise, (b) by liquidation of the Participant’s assets to the
extent such liquidation would not itself cause severe financial hardship, or
(c) by cessation of deferrals under the Plan.

 

9-1



--------------------------------------------------------------------------------



 



    A distribution due to an Unforeseeable Emergency must be limited to the
amount reasonably necessary to satisfy the emergency need and may include any
amounts necessary to pay any federal, state, foreign or local income taxes and
penalties reasonably anticipated to result from the distribution. The
distribution will be made in the form of a single lump sum cash payment. If
permitted by Section 8.01(b) of the Adoption Agreement, a Participant’s deferral
elections for the remainder of the Plan Year will be cancelled upon a withdrawal
due to an Unforeseeable Emergency. If the payment of all or any portion of the
Participant’s vested Account is being delayed in accordance with Section 9.6 at
the time he experiences an Unforeseeable Emergency, the amount being delayed
shall not be subject to the provisions of this Section 9.3 until the expiration
of the six month period of delay required by Section 9.6.   9.4   Payment
Election Overrides. If the Plan Sponsor has elected one or more payment election
overrides in accordance with Section 6.01(d) of the Adoption Agreement, the
following provisions apply. Upon the occurrence of the first event selected by
the Plan Sponsor, the remaining vested amount credited to the Participant’s
Account shall be paid in the form designated to the Participant or his
Beneficiary regardless of whether the Participant had made different elections
of time and /or form of payment or whether the Participant was receiving
installment payments at the time of the event.   9.5   Cashouts of Amounts Not
Exceeding Stated Limit. If the vested amount credited to the Participant’s
Account does not exceed the limit established for this purpose by the Plan
Sponsor in Section 6.01(e) of the Adoption Agreement at the time he incurs a
Separation from Service for any reason, the Employer shall distribute such
amount to the Participant at the time specified in Section 6.01(a) of the
Adoption Agreement in a single lump sum cash payment following such Separation
from Service regardless of whether the Participant had made different elections
of time or form of payment as to the vested amount credited to his Account or
whether the Participant was receiving installments at the time of such
termination. A Participant’s Account, for purposes of this Section 9.5, shall
include any amounts described in Section 1.3.   9.6   Required Delay in Payment
to Key Employees. Except as otherwise provided in this Section 9.6, a
distribution made on account of Separation from Service (or Retirement, if
applicable) to a Participant who is a Key Employee as of the date of his
Separation from Service (or Retirement, if applicable) shall not be made before
the date which is six months after the Separation from Service (or Retirement,
if applicable).

 

9-2



--------------------------------------------------------------------------------



 



  (a)   A Participant is treated as a Key Employee if (i) he is employed by a
Related Employer any of whose stock is publicly traded on an established
securities market, and (ii) he satisfies the requirements of Code
Section 416(i)(1)(A)(i), (ii) or (iii), determined without regard to Code
Section 416(i)(5), at any time during the twelve month period ending on the
Identification Date.     (b)   A Participant who is a Key Employee on an
Identification Date shall be treated as a Key Employee for purposes of the six
month delay in distributions for the twelve month period beginning on the first
day of a month no later than the fourth month following the Identification Date.
The Identification Date and the effective date of the delay in distributions
shall be determined in accordance with Section 1.06 of the Adoption Agreement.  
  (c)   The Plan Sponsor may elect to apply an alternative method to identify
Participants who will be treated as Key Employees for purposes of the six month
delay in distributions if the method satisfies each of the following
requirements. The alternative method is reasonably designed to include all Key
Employees, is an objectively determinable standard providing no direct or
indirect election to any Participant regarding its application, and results in
either all Key Employees or no more than 200 Key Employees being identified in
the class as of any date. Use of an alternative method that satisfies the
requirements of this Section 9.6(c) will not be treated as a change in the time
and form of payment for purposes of Reg. Sec. 1.409A-2(b).     (d)   The six
month delay does not apply to payments described in Section 9.9(a),(b) or (d) or
to payments that occur after the death of the Participant. If the payment of all
or any portion of the Participant’s vested Account is being delayed in
accordance with this Section 9.6 at the time he incurs a Disability which would
otherwise require a distribution under the terms of the Plan, no amount shall be
paid until the expiration of the six month period of delay required by this
Section 9.6.

9.7   Change in Control. If the Plan Sponsor has elected to permit distributions
upon a Change in Control, the following provisions shall apply. A distribution
made upon a Change in Control will be made at the time specified in
Section 6.01(a) of the Adoption Agreement in the form elected by the Participant
in accordance with the procedures described in Article 4.

 

9-3



--------------------------------------------------------------------------------



 



    Alternatively, if the Plan Sponsor has elected in accordance with
Section 11.02 of the Adoption Agreement to require distributions upon a Change
in Control, the Participant’s remaining vested Account shall be paid to the
Participant or the Participant’s Beneficiary at the time specified in
Section 6.01(a) of the Adoption Agreement as a single lump sum payment. A Change
in Control, for purposes of the Plan, will occur upon a change in the ownership
of the Plan Sponsor, a change in the effective control of the Plan Sponsor or a
change in the ownership of a substantial portion of the assets of the Plan
Sponsor, but only if elected by the Plan Sponsor in Section 11.03 of the
Adoption Agreement. The Plan Sponsor, for this purpose, includes any corporation
identified in this Section 9.7. All distributions made in accordance with this
Section 9.7 are subject to the provisions of Section 9.6.       If a Participant
continues to make deferrals in accordance with Article 4 after he has received a
distribution due to a Change in Control, the residual amount payable to the
Participant shall be paid at the time and in the form specified in the elections
he makes in accordance with Article 4 or upon his death or Disability as
provided in Article 8.       Whether a Change in Control has occurred will be
determined by the Administrator in accordance with the rules and definitions set
forth in this Section 9.7. A distribution to the Participant will be treated as
occurring upon a Change in Control if the Plan Sponsor terminates the Plan in
accordance with Section 10.2 and distributes the Participant’s benefits within
twelve months of a Change in Control as provided in Section 10.3.

  (a)   Relevant Corporations. To constitute a Change in Control for purposes of
the Plan, the event must relate to (i) the corporation for whom the Participant
is performing services at the time of the Change in Control, (ii) the
corporation that is liable for the payment of the Participant’s benefits under
the Plan (or all corporations liable if more than one corporation is liable) but
only if either the deferred compensation is attributable to the performance of
services by the Participant for such corporation (or corporations) or there is a
bona fide business purpose for such corporation (or corporations) to be liable
for such payment and, in either case, no significant purpose of making such
corporation (or corporations) liable for such payment is the avoidance of
federal income tax, or (iii) a corporation that is a majority shareholder of a
corporation identified in (i) or (ii), or any corporation in a chain of
corporations in which each corporation is a majority shareholder of another
corporation in the chain, ending in a corporation identified in (i) or (ii). A
majority shareholder is defined as a shareholder owning more than fifty percent
(50%) of the total fair market value and voting power of such corporation.

 

9-4



--------------------------------------------------------------------------------



 



  (b)   Stock Ownership. Code Section 318(a) applies for purposes of determining
stock ownership. Stock underlying a vested option is considered owned by the
individual who owns the vested option (and the stock underlying an unvested
option is not considered owned by the individual who holds the unvested option).
If, however, a vested option is exercisable for stock that is not substantially
vested (as defined by Treasury Regulation Section 1.83-3(b) and (j)) the stock
underlying the option is not treated as owned by the individual who holds the
option.     (c)   Change in the Ownership of a Corporation. A change in the
ownership of a corporation occurs on the date that any one person or more than
one person acting as a group, acquires ownership of stock of the corporation
that, together with stock held by such person or group, constitutes more than
fifty percent (50%) of the total fair market value or total voting power of the
stock of such corporation. If any one person or more than one person acting as a
group is considered to own more than fifty percent (50%) of the total fair
market value or total voting power of the stock of a corporation, the
acquisition of additional stock by the same person or persons is not considered
to cause a change in the ownership of the corporation (or to cause a change in
the effective control of the corporation as discussed below in Section 9.7(d)).
An increase in the percentage of stock owned by any one person, or persons
acting as a group, as a result of a transaction in which the corporation
acquires its stock in exchange for property will be treated as an acquisition of
stock. Section 9.7(c) applies only when there is a transfer of stock of a
corporation (or issuance of stock of a corporation) and stock in such
corporation remains outstanding after the transaction. For purposes of this
Section 9.7(c), persons will not be considered to be acting as a group solely
because they purchase or own stock of the same corporation at the same time or
as a result of a public offering. Persons will, however, be considered to be
acting as a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the corporation. If a person, including an entity, owns stock in both
corporations that enter into a merger, consolidation, purchase or acquisition of
stock, or similar transaction, such shareholder is considered to be acting as a
group with other shareholders in a corporation prior to the transaction giving
rise to the change and not with respect to the ownership interest in the other
corporation.

 

9-5



--------------------------------------------------------------------------------



 



  (d)   Change in the Effective Control of a Corporation. A change in the
effective control of a corporation occurs on the date that either (i) any one
person, or more than one person acting as a group, acquires (or has acquired
during the twelve month period ending on the date of the most recent acquisition
by such person or persons) ownership of stock of the corporation possessing
thirty percent (30%) or more of the total voting power of the stock of such
corporation, or (ii) a majority of members of the corporation’s board of
directors is replaced during any twelve month period by directors whose
appointment or election is not endorsed by a majority of the members of the
corporation’s board of directors prior to the date of the appointment or
election, provided that for purposes of this paragraph (ii), the term
corporation refers solely to the relevant corporation identified in
Section 9.7(a) for which no other corporation is a majority shareholder for
purposes of Section 9.7(a). In the absence of an event described in
Section 9.7(d)(i) or (ii), a change in the effective control of a corporation
will not have occurred. A change in effective control may also occur in any
transaction in which either of the two corporations involved in the transaction
has a change in the ownership of such corporation as described in Section 9.7(c)
or a change in the ownership of a substantial portion of the assets of such
corporation as described in Section 9.7(e). If any one person, or more than one
person acting as a group, is considered to effectively control a corporation
within the meaning of this Section 9.7(d), the acquisition of additional control
of the corporation by the same person or persons is not considered to cause a
change in the effective control of the corporation or to cause a change in the
ownership of the corporation within the meaning of Section 9.7(c). For purposes
of this Section 9.7(d), persons will or will not be considered to be acting as a
group in accordance with rules similar to those set forth in Section 9.7(c) with
the following exception. If a person, including an entity, owns stock in both
corporations that enter into a merger, consolidation, purchase or acquisition of
stock, or similar transaction, such shareholder is considered to be acting as a
group with other shareholders in a corporation only with respect to the
ownership in that corporation prior to the transaction giving rise to the change
and not with respect to the ownership interest in the other corporation.

 

9-6



--------------------------------------------------------------------------------



 



  (e)   Change in the Ownership of a Substantial Portion of a Corporation’s
Assets. A change in the ownership of a substantial portion of a corporation’s
assets occurs on the date that any one person, or more than one person acting as
a group (as determined in accordance with rules similar to those set forth in
Section 9.7(d)), acquires (or has acquired during the twelve month period ending
on the date of the most recent acquisition by such person or persons) assets
from the corporation that have a total gross fair market value equal to or more
than forty percent (40%) of the total gross fair market value of all of the
assets of the corporation immediately prior to such acquisition or acquisitions.
For this purpose, gross fair market value means the value of the assets of the
corporation or the value of the assets being disposed of determined without
regard to any liabilities associated with such assets. There is no Change in
Control event under this Section 9.7(e) when there is a transfer to an entity
that is controlled by the shareholders of the transferring corporation
immediately after the transfer. A transfer of assets by a corporation is not
treated as a change in ownership of such assets if the assets are transferred to
(i) a shareholder of the corporation (immediately before the asset transfer) in
exchange for or with respect to its stock, (ii) an entity, fifty percent (50%)
or more of the total value or voting power of which is owned, directly or
indirectly, by the corporation, (iii) a person, or more than one person acting
as a group, that owns, directly or indirectly, fifty percent (50%) or more of
the total value or voting power of all the outstanding stock of the corporation,
or (iv) an entity, at least fifty (50%) of the total value or voting power of
which is owned, directly or indirectly, by a person described in
Section 9.7(e)(iii). For purposes of the foregoing, and except as otherwise
provided, a person’s status is determined immediately after the transfer of
assets.

9.8   Permissible Delays in Payment. Distributions may be delayed beyond the
date payment would otherwise occur in accordance with the provisions of Articles
8 and 9 in any of the following circumstances as long as the Employer treats all
payments to similarly situated Participants on a reasonably consistent basis.

 

9-7



--------------------------------------------------------------------------------



 



  (a)   The Employer may delay payment if it reasonably anticipates that its
deduction with respect to such payment would be limited or eliminated by the
application of Code Section 162(m). Payment must be made during the
Participant’s first taxable year in which the Employer reasonably anticipates,
or should reasonably anticipate, that if the payment is made during such year
the deduction of such payment will not be barred by the application of Code
Section 162(m) or during the period beginning with the Participant’s Separation
from Service and ending on the later of the last day of the Employer’s taxable
year in which the Participant separates from service or the 15th day of the
third month following the Participant’s Separation from Service. If a scheduled
payment to a Participant is delayed in accordance with this Section 9.8(a), all
scheduled payments to the Participant that could be delayed in accordance with
this Section 9.8(a) will also be delayed.     (b)   The Employer may also delay
payment if it reasonably anticipates that the making of the payment will violate
federal securities laws or other applicable laws provided payment is made at the
earliest date on which the Employer reasonably anticipates that the making of
the payment will not cause such violation.     (c)   The Employer reserves the
right to amend the Plan to provide for a delay in payment upon such other events
and conditions as the Secretary of the Treasury may prescribe in generally
applicable guidance published in the Internal Revenue Bulletin.

9.9   Permitted Acceleration of Payment. The Employer may permit acceleration of
the time or schedule of any payment or amount scheduled to be paid pursuant to a
payment under the Plan provided such acceleration would be permitted by the
provisions of Reg. Sec. 1.409A-3(j)(4), including the following events:

  (a)   Domestic Relations Order. A payment may be accelerated if such payment
is made to an alternate payee pursuant to and following the receipt and
qualification of a domestic relations order as defined in Code Section 414(p).  
  (b)   Compliance with Ethics Agreements and Legal Requirements. A payment may
be accelerated as may be necessary to comply with ethics agreements with the
Federal government or as may be reasonably necessary to avoid the violation of
Federal, state, local or foreign ethics law or conflicts of laws, in accordance
with the requirements of Code Section 409A.

 

9-8



--------------------------------------------------------------------------------



 



  (c)   De Minimis Amounts. A payment will be accelerated if (i) the amount of
the payment is not greater than the applicable dollar amount under Code
Section 402(g)(1)(B), and (ii) at the time the payment is made the amount
constitutes the Participant’s entire interest under the Plan and all other plans
that are aggregated with the Plan under Reg. Sec. 1.409A-1(c)(2).     (d)   FICA
Tax. A payment may be accelerated to the extent required to pay the Federal
Insurance Contributions Act tax imposed under Code Sections 3101, 3121(a) and
3121(v)(2) of the Code with respect to compensation deferred under the Plan (the
“FICA Amount”). Additionally, a payment may be accelerated to pay the income tax
on wages imposed under Code Section 3401 of the Code on the FICA Amount and to
pay the additional income tax at source on wages attributable to the pyramiding
Code Section 3401 wages and taxes. The total payment under this subsection
(d) may not exceed the aggregate of the FICA Amount and the income tax
withholding related to the FICA Amount.     (e)   Section 409A Additional Tax. A
payment may be accelerated if the Plan fails to meet the requirements of Code
Section 409A; provided that such payment may not exceed the amount required to
be included in income as a result of the failure to comply with the requirements
of Code Section 409A.     (f)   Offset. A payment may be accelerated in the
Employer’s discretion as satisfaction of a debt of the Participant to the
Employer, where such debt is incurred in the ordinary course of the service
relationship between the Participant and the Employer, the entire amount of the
reduction in any of the Employer’s taxable years does not exceed $5,000, and the
reduction is made at the same time and in the same amount as the debt otherwise
would have been due and collected from the Participant.     (g)   Other Events.
A payment may be accelerated in the Administrator’s discretion in connection
with such other events and conditions as permitted by Code Section 409A.

 

9-9



--------------------------------------------------------------------------------



 



9.10   Securities Law Requirements. Each distribution under the Plan shall be
subject to the requirement that, if at any time the Administrator shall
determine that (i) the listing, registration or qualification of the Plan
Sponsor Stock to be distributed upon any securities exchange or market or under
any state or federal law, or (ii) the consent or approval of any government
regulatory body with respect to such distribution or (iii) an agreement by the
Participant with respect to the disposition of Plan Sponsor Stock distributed
under the Plan is necessary or desirable in order to satisfy any legal
requirements, such distribution shall not be made, in whole or in part, unless
such listing, registration, qualification, consent, approval or agreement shall
have been effected or obtained free of any conditions not acceptable to the
Administrator. The Plan Sponsor shall have no obligation to effect any
registration or qualification of the Plan Sponsor Stock under federal or state
laws or to compensate a Participant for any loss resulting from the application
of this Section.

 

9-10



--------------------------------------------------------------------------------



 



ARTICLE 10 — AMENDMENT AND TERMINATION

10.1   Amendment by Plan Sponsor. The Plan Sponsor reserves the right to amend
the Plan (for itself and each Employer) through action of its Board of
Directors. No amendment can directly or indirectly deprive any current or former
Participant or Beneficiary of all or any portion of his Account which had
accrued and vested prior to the amendment.   10.2   Plan Termination Following
Change in Control or Corporate Dissolution. If so elected by the Plan Sponsor in
11.01 of the Adoption Agreement, the Plan Sponsor reserves the right to
terminate the Plan and distribute all amounts credited to all Participant
Accounts within the 30 days preceding or the twelve months following a Change in
Control as determined in accordance with the rules set forth in Section 9.7. For
this purpose, the Plan will be treated as terminated only if all agreements,
methods, programs and other arrangements sponsored by the Related Employer
immediately after the Change in Control which are treated as a single plan under
Reg. Sec. 1.409A-1(c)(2) are also terminated so that all participants under the
Plan and all similar arrangements are required to receive all amounts deferred
under the terminated arrangements within twelve months of the date the Plan
Sponsor irrevocably takes all necessary action to terminate the arrangements. In
addition, the Plan Sponsor reserves the right to terminate the Plan within
twelve months of a corporate dissolution taxed under Code Section 331 or with
the approval of a bankruptcy court pursuant to 11 U. S. C. Section 503(b)(1)(A)
provided that amounts deferred under the Plan are included in the gross incomes
of Participants in the latest of (a) the calendar year in which the termination
occurs, (b) the first calendar year in which the amount is no longer subject to
a substantial risk of forfeiture, or (c) the first calendar year in which
payment is administratively practicable.   10.3   Other Plan Terminations. The
Plan Sponsor retains the discretion to terminate the Plan if (a) all
arrangements sponsored by the Plan Sponsor that would be aggregated with any
terminated arrangement under Code Section 409A and Reg. Sec. 1.409A-1(c)(2) are
terminated, (b) no payments other than payments that would be payable under the
terms of the arrangements if the termination had not occurred are made within
twelve months of the termination of the arrangements, (c) all payments are made
within twenty-four months of the termination of the arrangements, (d) the Plan
Sponsor does not adopt a new arrangement that would be aggregated with any
terminated arrangement under Code Section 409A and the regulations thereunder at
any time within the three year period following the date of termination of the
arrangement, and (e) the termination does not occur proximate to a downturn in
the financial health of the Plan sponsor.       The Plan Sponsor also reserves
the right to amend the Plan to provide that termination of the Plan will occur
under such conditions and events as may be prescribed by the Secretary of the
Treasury in generally applicable guidance published in the Internal Revenue
Bulletin.

 

10-1



--------------------------------------------------------------------------------



 



ARTICLE 11 — THE TRUST

11.1   Establishment of Trust. The Plan Sponsor may but is not required to
establish a trust to hold amounts which the Plan Sponsor may contribute from
time to time to correspond to some or all amounts credited to Participants under
Section 6.2. If the Plan Sponsor elects to establish a trust in accordance with
Section 10.01 of the Adoption Agreement, the provisions of Sections 11.2 and
11.3 shall become operative.   11.2   Grantor Trust. Any trust established by
the Plan Sponsor shall be between the Plan Sponsor and a trustee pursuant to a
separate written agreement under which assets are held, administered and
managed, subject to the claims of the Plan Sponsor’s creditors in the event of
the Plan Sponsor’s insolvency. The trust is intended to be treated as a grantor
trust under the Code, and the establishment of the trust shall not cause the
Participant to realize current income on amounts contributed thereto. The Plan
Sponsor must notify the trustee in the event of a bankruptcy or insolvency.  
11.3   Investment of Trust Funds. Any amounts contributed to the trust by the
Plan Sponsor shall be invested by the trustee in accordance with the provisions
of the trust and the instructions of the Administrator. Trust investments need
not reflect the hypothetical investments selected by Participants under
Section 7.1 for the purpose of adjusting Accounts and the earnings or investment
results of the trust need not affect the hypothetical investment adjustments to
Participant Accounts under the Plan.

 

11-1



--------------------------------------------------------------------------------



 



ARTICLE 12 — PLAN ADMINISTRATION

12.1   Powers and Responsibilities of the Administrator. The Administrator has
the full power and the full responsibility to administer the Plan in all of its
details, subject, however, to the applicable requirements of ERISA. The
Administrator’s powers and responsibilities include, but are not limited to, the
following:

  (a)   To make and enforce such rules and procedures as it deems necessary or
proper for the efficient administration of the Plan;     (b)   To interpret the
Plan, its interpretation thereof to be final, except as provided in
Section 12.2, on all persons claiming benefits under the Plan;     (c)   To
decide all questions concerning the Plan and the eligibility of any person to
participate in the Plan;     (d)   To administer the claims and review
procedures specified in Section 12.2;     (e)   To compute the amount of
benefits which will be payable to any Participant, former Participant or
Beneficiary in accordance with the provisions of the Plan;     (f)   To
determine the person or persons to whom such benefits will be paid;     (g)   To
authorize the payment of benefits;     (h)   To comply with the reporting and
disclosure requirements of Part 1 of Subtitle B of Title I of ERISA;     (i)  
To appoint such agents, counsel, accountants, and consultants as may be required
to assist in administering the Plan;     (j)   By written instrument, to
allocate and delegate its responsibilities, including the formation of an
Administrative Committee to administer the Plan.

 

12-1



--------------------------------------------------------------------------------



 



12.2   Claims and Review Procedures.

  (a)   Claims Procedure. If any person believes he is being denied any rights
or benefits under the Plan, such person may file a claim in writing with the
Administrator. If any such claim is wholly or partially denied, the
Administrator will notify such person of its decision in writing. Such
notification will contain (i) specific reasons for the denial, (ii) specific
reference to pertinent Plan provisions, (iii) a description of any additional
material or information necessary for such person to perfect such claim and an
explanation of why such material or information is necessary, and (iv) a
description of the Plan’s review procedures and the time limits applicable to
such procedures, including a statement of the person’s right to bring a civil
action following an adverse decision on review. Such notification will be given
within 90 days after the claim is received by the Administrator. The
Administrator may extend the period for providing the notification by 90 days if
special circumstances require an extension of time for processing the claim and
if written notice of such extension and circumstance is given to such person
within the initial 90 day period. If such notification is not given within such
period, the claim will be considered denied as of the last day of such period
and such person may request a review of his claim.     (b)   Review Procedure.
Within 60 days after the date on which a person receives a written notification
of denial of claim (or, if written notification is not provided, within 60 days
of the date denial is considered to have occurred), such person (or his duly
authorized representative) may (i) file a written request with the Administrator
for a review of his denied claim and of pertinent documents and (ii) submit
written issues and comments to the Administrator. The Administrator will notify
such person of its decision in writing. Such notification will be written in a
manner calculated to be understood by such person and will contain specific
reasons for the decision as well as specific references to pertinent Plan
provisions. The notification will explain that the person is entitled to
receive, upon request and free of charge, reasonable access to and copies of all
pertinent documents and has the right to bring a civil action following an
adverse decision on review.         The decision on review will be made within
60 days. The Administrator may extend the period for making the decision on
review by 60 days if special circumstances require an extension of time for
processing the request such as an election by the Administrator to hold a
hearing, and if written notice of such extension and circumstances is given to
such person within the initial 60-day period. If the decision on review is not
made within such period, the claim will be considered denied.

 

12-2



--------------------------------------------------------------------------------



 



  (c)   Special Procedure for Claims Due to Disability. To the extent an
application for distribution as a result of a Disability requires the
Administrator or the panel reviewing the Administrator’s determination, as
applicable, to make a determination of Disability under the terms of the Plan,
then such determination shall be subject to all of the general rules described
in this Section, except as they are expressly modified by this Section 12(c).

  (i)   The initial decision on the claim for a Disability distribution will be
made within forty-five (45) days after the Plan receives the claimant’s claim,
unless special circumstances require additional time, in which case the
Administrator will notify the claimant before the end of the initial forty-five
(45)-day period of an extension of up to thirty (30) days. If necessary, the
Administrator may notify the claimant, prior to the end of the initial thirty
(30)-day extension period, of a second extension of up to thirty (30) days. If
an extension is due to the claimant’s failure to supply the necessary
information, then the notice of extension will describe the additional
information and the claimant will have forty-five (45) days to provide the
additional information. Moreover, the period for making the determination will
be delayed from the date the notification of extension was sent out until the
claimant responds to the request for additional information. No additional
extensions may be made, except with the claimant’s voluntary consent. The
contents of the notice shall be the same as described in Section 12.2(a) above.
If a disability distribution claim is denied in whole or in part, then the
claimant will receive notification, as described in Section 12.2(c).     (ii)  
If an internal rule, guideline, protocol or similar criterion is relied upon in
making the adverse determination, then the denial notice to the claimant will
either set forth the internal rule, guideline, protocol or similar criterion, or
will state that such was relied upon and will be provided free of charge to the
claimant upon request (to the extent not legally-privileged) and if the
claimant’s claim was denied based on a medical necessity or experimental
treatment or similar exclusion or limit, then the claimant will be provided a
statement either explaining the decision or indicating that an explanation will
be provided to the claimant free of charge upon request.

 

12-3



--------------------------------------------------------------------------------



 



  (iii)   Any claimant whose application for a Disability distribution is denied
in whole or in part, may appeal the denial by submitting to the panel reviewing
the administrator’s determination (the “Review Panel”) a request for a review of
the application within one hundred and eighty (180) days after receiving notice
of the denial. The request for review shall be in the form and manner prescribed
by the Review Panel. In the event of such an appeal for review, the provisions
of Section 12.2(b) regarding the claimant’s rights and responsibilities shall
apply. Upon request, the Review Panel will identify any medical or vocational
expert whose advice was obtained on behalf of the Review Panel in connection
with the denial, without regard to whether the advice was relied upon in making
the determination. The entity or individual appointed by the Review Panel to
review the claim will consider the appeal de novo, without any deference to the
initial denial. The review will not include any person who participated in the
initial denial or who is the subordinate of a person who participated in the
initial denial.     (iv)   If the initial Disability distribution denial was
based in whole or in part on a medical judgment, then the Review Panel will
consult with a health care professional who has appropriate training and
experience in the field of medicine involved in the medical judgment, and who
was neither consulted in connection with the initial determination nor is the
subordinate of any person who was consulted in connection with that
determination; and upon notifying the claimant of an adverse determination on
review, include in the notice either an explanation of the clinical basis for
the determination, applying the terms of the Plan to the claimant’s medical
circumstances, or a statement that such explanation will be provided free of
charge upon request.

 

12-4



--------------------------------------------------------------------------------



 



  (v)   A decision on review shall be made promptly, but not later than
forty-five (45) days after receipt of a request for review, unless special
circumstances require an extension of time for processing. If an extension is
required, the claimant will be notified before the end of the initial forty-five
(45)-day period that an extension of time is required and the anticipated date
that the review will be completed. A decision will be given as soon as possible,
but not later than ninety (90) days after receipt of a request for review. The
Review Panel shall give notice of its decision to the claimant; such notice
shall comply with the requirements set forth in Section 12.2(a). In addition, if
the claimant’s claim was denied based on a medical necessity or experimental
treatment or similar exclusion, then the claimant will be provided a statement
explaining the decision, or a statement providing that such explanation will be
furnished to the claimant free of charge upon request. The notice shall also
contain the following statement: “You and your Plan may have other voluntary
alternative dispute resolution options, such as mediation. One way to find out
what may be available is to contact your local U.S. Department of Labor Office
and your State insurance regulatory agency.”

  (d)   Exhaustion of Claims Procedure and Right to Bring Legal Claim. No action
in law or equity shall be brought more than one (1) year after the Review
Panel’s affirmation of a denial of the claim, or, if earlier, more than four (4)
years after the facts or events giving rise to the claimant’s allegation(s) or
claim(s) first occurred.

12.3   Plan Administrative Costs. All reasonable costs and expenses (including
legal, accounting, and employee communication fees) incurred by the
Administrator in administering the Plan shall be paid by the Plan to the extent
not paid by the Employer.

 

12-5



--------------------------------------------------------------------------------



 



ARTICLE 13 — MISCELLANEOUS

13.1   Unsecured General Creditor of the Employer. Participants and their
Beneficiaries, heirs, successors and assigns shall have no legal or equitable
rights, interests or claims in any property or assets of the Employer. For
purposes of the payment of benefits under the Plan, any and all of the
Employer’s assets shall be, and shall remain, the general, unpledged,
unrestricted assets of the Employer. Each Employer’s obligation under the Plan
shall be merely that of an unfunded and unsecured promise to pay money in the
future.   13.2   Employer’s Liability. Each Employer’s liability for the payment
of benefits under the Plan shall be defined only by the Plan and by the deferral
agreements entered into between a Participant and the Employer. An Employer
shall have no obligation or liability to a Participant under the Plan except as
provided by the Plan and a deferral agreement or agreements. An Employer shall
have no liability to Participants employed by other Employers.   13.3  
Limitation of Rights. Neither the establishment of the Plan, nor any amendment
thereof, nor the creation of any fund or account, nor the payment of any
benefits, will be construed as giving to the Participant or any other person any
legal or equitable right against the Employer, the Plan or the Administrator,
except as provided herein; and in no event will the terms of employment or
service of the Participant be modified or in any way affected hereby.   13.4  
Anti-Assignment. Except as may be necessary to fulfill a domestic relations
order within the meaning of Code Section 414(p), none of the benefits or rights
of a Participant or any Beneficiary of a Participant shall be subject to the
claim of any creditor. In particular, to the fullest extent permitted by law,
all such benefits and rights shall be free from attachment, garnishment, or any
other legal or equitable process available to any creditor of the Participant
and his or her Beneficiary. Neither the Participant nor his or her Beneficiary
shall have the right to alienate, anticipate, commute, pledge, encumber, or
assign any of the payments which he or she may expect to receive, contingently
or otherwise, under the Plan, except the right to designate a Beneficiary to
receive death benefits provided hereunder. Notwithstanding the preceding, the
benefit payable from a Participant’s Account may be reduced, at the discretion
of the administrator, to satisfy any debt or liability to the Employer.

 

13-1



--------------------------------------------------------------------------------



 



13.5   Facility of Payment. If the Administrator determines, on the basis of
medical reports or other evidence satisfactory to the Administrator, that the
recipient of any benefit payments under the Plan is incapable of handling his
affairs by reason of minority, illness, infirmity or other incapacity, the
Administrator may direct the Employer to disburse such payments to a person or
institution designated by a court which has jurisdiction over such recipient or
a person or institution otherwise having the legal authority under State law for
the care and control of such recipient. The receipt by such person or
institution of any such payments therefore, and any such payment to the extent
thereof, shall discharge the liability of the Employer, the Plan and the
Administrator for the payment of benefits hereunder to such recipient.   13.6  
Notices. Any notice or other communication to the Employer or Administrator in
connection with the Plan shall be deemed delivered in writing if addressed to
the Plan Sponsor at the address specified in Section 1.03 of the Adoption
Agreement and if either actually delivered at said address or, in the case or a
letter, 5 business days shall have elapsed after the same shall have been
deposited in the United States mails, first-class postage prepaid and registered
or certified.   13.7   Tax Withholding. If the Employer concludes that tax is
owing with respect to any deferral or payment hereunder, the Employer shall
withhold such amounts from any payments due the Participant, as permitted by
law, or otherwise make appropriate arrangements with the Participant or his
Beneficiary for satisfaction of such obligation. Tax, for purposes of this
Section 13.7 means any federal, state, local or any other governmental income
tax, employment or payroll tax, excise tax, or any other tax or assessment owing
with respect to amounts deferred, any earnings thereon, and any payments made to
Participants under the Plan.   13.8   Indemnification.

  (a)   Each Indemnitee (as defined in Section 13.8(e)) shall be indemnified and
held harmless by the Employer for all actions taken by him and for all failures
to take action (regardless of the date of any such action or failure to take
action), to the fullest extent permitted by the law of the jurisdiction in which
the Employer is incorporated, against all expense, liability, and loss
(including, without limitation, attorneys’ fees, judgments, fines, taxes,
penalties, and amounts paid or to be paid in settlement) reasonably incurred or
suffered by the Indemnitee in connection with any Proceeding (as defined in
Subsection (e)). No indemnification pursuant to this Section shall be made,
however, in any case where (1) the act or failure to act giving rise to the
claim for indemnification is determined by a court to have constituted willful
misconduct or recklessness or (2) there is a settlement to which the Employer
does not consent.

 

13-2



--------------------------------------------------------------------------------



 



  (b)   The right to indemnification provided in this Section shall include the
right to have the expenses incurred by the Indemnitee in defending any
Proceeding paid by the Employer in advance of the final disposition of the
Proceeding, to the fullest extent permitted by the law of the jurisdiction in
which the Employer is incorporated; provided that, if such law requires, the
payment of such expenses incurred by the Indemnitee in advance of the final
disposition of a Proceeding shall be made only on delivery to the Employer of an
undertaking, by or on behalf of the Indemnitee, to repay all amounts so advanced
without interest if it shall ultimately be determined that the Indemnitee is not
entitled to be indemnified under this Section or otherwise.     (c)  
Indemnification pursuant to this Section shall continue as to an Indemnitee who
has ceased to be such and shall inure to the benefit of his heirs, executors,
and administrators. The Employer agrees that the undertakings made in this
Section shall be binding on its successors or assigns and shall survive the
termination, amendment or restatement of the Plan.     (d)   The foregoing right
to indemnification shall be in addition to such other rights as the Indemnitee
may enjoy as a matter of law or by reason of insurance coverage of any kind and
is in addition to and not in lieu of any rights to indemnification to which the
Indemnitee may be entitled pursuant to the by-laws of the Employer.     (e)  
For the purposes of this Section, the following definitions shall apply:

  (1)   “Indemnitee” shall mean each person serving as an Administrator (or any
other person who is an employee, director, or officer of the Employer) who was
or is a party to, or is threatened to be made a party to, or is otherwise
involved in, any Proceeding, by reason of the fact that he is or was performing
administrative functions under the Plan.     (2)   “Proceeding” shall mean any
threatened, pending, or completed action, suit, or proceeding (including,
without limitation, an action, suit, or proceeding by or in the right of the
Employer), whether civil, criminal, administrative, investigative, or through
arbitration.

13.9   Successors. The provisions of the Plan shall bind and inure to the
benefit of the Plan Sponsor, the Employer and their successors and assigns and
the Participant and the Participant’s designated Beneficiaries.

 

13-3



--------------------------------------------------------------------------------



 



13.10   Disclaimer. It is the Plan Sponsor’s intention that the Plan comply with
the requirements of Code Section 409A. Neither the Plan Sponsor nor the Employer
shall have any liability to any Participant should any provision of the Plan
fail to satisfy the requirements of Code Section 409A.   13.12   Governing Law.
The Plan will be construed, administered and enforced according to the laws of
the State specified by the Plan Sponsor in Section 12.01 of the Adoption
Agreement.

 

13-4



--------------------------------------------------------------------------------



 



ADOPTION AGREEMENT

1.01   PREAMBLE

By the execution of this Adoption Agreement the Plan Sponsor hereby [complete
(a) or (b)]

  (a)   þ   adopts a new plan as of January 1, 2010 [month, day, year]     (b)  
o   amends and restates its existing plan as of                      [month,
day, year] which is the Amendment Restatement Date. Except as otherwise provided
in Appendix A, all amounts deferred under the Plan prior to the Amendment
Restatement Date shall be governed by the terms of the Plan as in effect on the
day before the Amendment Restatement Date.           Original Effective Date:
                     [month, day, year]           Pre-409A Grandfathering: o Yes
o No

1.02   PLAN       Plan Name: Hillenbrand, Inc. Supplemental Retirement Plan    
  Plan Year: 1/1/ – 12/31   1.03   PLAN SPONSOR

     
Name:
  Hillenbrand, Inc.
Address:
  One Batesville Boulevard, Batesville, IN 47006
Phone #:
  (812) 934-7500
EIN:
  26-1342272
Fiscal Yr:
  10/1 – 9/30

Is stock of the Plan Sponsor, any Employer or any Related Employer publicly
traded on an established securities market?
þ Yes o No
January 2010

 

- 1 -



--------------------------------------------------------------------------------



 



1.04   EMPLOYER

The following entities have been authorized by the Plan Sponsor to participate
in and have adopted the Plan (insert “Not Applicable” if none have been
authorized):

          Entity   Publicly Traded on Est. Securities Market Hillenbrand, Inc.  
Yes   No
And any affiliates and subsidiaries
  þ   o
                                                                 
  o   o
                                                                 
  o   o
                                                                 
  o   o
                                                                 
  o   o
                                                                 
  o   o

1.05   ADMINISTRATOR

The Plan Sponsor has designated the following party or parties to be responsible
for the administration of the Plan:

     
Name:
  Compensation and Management Development Committee of the Board of Directors of
the Plan Sponsor
 
   
Address:
  See Section 1.03

Note:   The Administrator is the person or persons designated by the Plan
Sponsor to be responsible for the administration of the Plan. Neither Fidelity
Employer Services Company nor any other Fidelity affiliate can be the
Administrator.

1.06   KEY EMPLOYEE DETERMINATION DATES

The Employer has designated                      as the Identification Date for
purposes of determining Key Employees.
In the absence of a designation, the Identification Date is December 31.
The Employer has designated January 1 as the effective date for purposes of
applying the six month delay in distributions to Key Employees.
In the absence of a designation, the effective date is the first day of the
fourth month following the Identification Date.
January 2010

 

- 2 -



--------------------------------------------------------------------------------



 



2.01   PARTICIPATION

  (a)   þ   Employees [complete (i), (ii) or (iii)]

  (i)   þ   Eligible Employees are selected by the Employer.     (ii)   o  
Eligible Employees are those employees of the Employer who satisfy the following
criteria:          
 
         
 
         
 
         
 
         
 

  (iii)   o   Employees are not eligible to participate.

  (b)   þ   Directors [complete (i), (ii) or (iii)]

  (i)   o   All Directors are eligible to participate.     (ii)   þ   Only
Directors selected by the Employer are eligible to participate.     (iii)   o  
Directors are not eligible to participate.

January 2010

 

- 3 -



--------------------------------------------------------------------------------



 



3.01   COMPENSATION

For purposes of determining Participant contributions under Article 4 and
Employer contributions under Article 5, Compensation shall be defined in the
following manner [complete (a) or (b) and select (c) and/or (d), if applicable]:

  (a)   þ   Compensation is defined as:             ‘Compensation’ as determined
under the Hillenbrand, Inc. Savings Plan but without regard to the Code Section
401(a)(17) limitation in effect for the Plan Year.     (b)   o   Compensation as
defined in  _____  [insert name of qualified plan] without regard to the
limitation in Section 401(a)(17) of the Code for such Plan Year.     (c)   þ  
Director Compensation is defined, for any Plan Year, as:             The total
amount of meeting fees and retainers for Director services paid to the Director
by the Employer plus SIP Grants.     (d)   o   Compensation shall, for all Plan
purposes, be limited to $_____.     (e)   o   Not Applicable.

3.02   BONUSES

Compensation, as defined in Section 3.01 of the Adoption Agreement, includes the
following type of bonuses:

              Will be treated as Performance Type   Based Compensation     Yes  
No
Short Term Incentive Compensation
  þ   o
(STIC)
  o   o
Stock Grants under Hillenbrand, Inc.
  o   þ
Stock Incentive Plan (SIP Grants)
  o   o
 
  o   o

 

    o   Not Applicable.

January 2010

 

- 4 -



--------------------------------------------------------------------------------



 



4.01   PARTICIPANT CONTRIBUTIONS

If Participant contributions are permitted, complete (a), (b), and (c).
Otherwise complete (d).

  (a)   Amount of Deferrals         A Participant may elect within the period
specified in Section 4.01(b) of the Adoption Agreement to defer the following
amounts of remuneration. For each type of remuneration listed, complete “dollar
amount” and / or “percentage amount”.

  (i)   Compensation Other than Bonuses [do not complete if you complete (iii)]

                                              Dollar Amount     % Amount        
Type of Remuneration   Min     Max     Min     Max     Increment  
(a)
                                       
(b)
                                       
(c)
                                       

Note:   The increment is required to determine the permissible deferral amounts.
For example, a minimum of 0% and maximum of 20% with a 5% increment would allow
an individual to defer 0%, 5%, 10%, 15% or 20%.

  (ii)   Bonuses [do not complete if you complete (iii)]

                                              Dollar Amount     % Amount        
Type of Bonus   Min     Max     Min     Max     Increment  
(a) STIC
                    1       100       1 %
(b)
                                       
(c)
                                       

  (iii)   Compensation [do not complete if you completed (i) and (ii)]

                                  Dollar Amount     % Amount         Min   Max  
  Min     Max     Increment  

  (iv)   Director Compensation

                                              Dollar Amount     % Amount        
Type of Compensation   Min     Max     Min     Max     Increment  
Annual Retainer
                    1       100       1 %
Meeting Fees
                    1       100       1 %
Other: SIP Grants
                    1       100       1 %
Other:
                                       

January 2010

 

- 5 -



--------------------------------------------------------------------------------



 



  (b)   Election Period

  (i)   Performance Based Compensation         A special election period        
þ Does o Does Not

apply to each eligible type of performance based compensation referenced in
Section 3.02 of the Adoption Agreement.
The special election period, if applicable, will be determined by the Employer.

  (ii)   Newly Eligible Participants         An employee who is classified or
designated as an Eligible Employee during a Plan Year         þ May o May Not

elect to defer Compensation earned during the remainder of the Plan Year by
completing a deferral agreement within the 30 day period beginning on the date
he is eligible to participate in the Plan.

  (c)   Revocation of Deferral Agreement         A Participant’s deferral
agreement         þ Will         o Will Not         be cancelled for the
remainder of any Plan Year during which he receives a hardship distribution of
elective deferrals from a qualified cash or deferred arrangement maintained by
the Employer. If cancellation occurs, the Participant may resume participation
in accordance with Article 4 of the Plan.     (d)   No Participant Contributions
        o Participant contributions are not permitted under the Plan.

January 2010

 

- 6 -



--------------------------------------------------------------------------------



 



5.01   EMPLOYER CONTRIBUTIONS

If Employer contributions are permitted, complete (a) and/or (b). Otherwise
complete (c).

  (a)   Matching Contributions

  (i)   Amount         For each Plan Year, the Employer shall make a Matching
Contribution on behalf of each Participant who satisfies the requirements of
Section 5.01(a)(ii) of the Adoption Agreement equal to [complete the ones that
are applicable]:

  (A)   o   ____ [insert percentage] of the Compensation the Participant has
elected to defer for the Plan Year     (B)   o   An amount determined by the
Employer in its sole discretion     (C)   o   Matching Contributions for each
Participant shall be limited to $_____  and/or  _____% of Compensation.     (D)
  þ   Other:           See attachment to Section 5.01(a)(i)(D)     (E)   o   Not
Applicable [Proceed to Section 5.01(b)]

  (ii)   Eligibility for Matching Contribution         A Participant shall
receive an allocation of Matching Contributions determined in accordance with
Section 5.01(a)(i) provided he satisfies the following requirements [complete
the ones that are applicable]:

  (A)   þ   Describe requirements:           See attachment to
Section 5.01(a)(ii)(A)     (B)   o   Is selected by the Employer in its sole
discretion to receive an allocation of Matching Contributions     (C)   o   No
requirements

January 2010

 

- 7 -



--------------------------------------------------------------------------------



 



  (iii)   Time of Allocation         Matching Contributions, if made, shall be
treated as allocated [select one]:

  (A)   o   As of the last day of the Plan Year     (B)   þ   At such times as
the Employer shall determine in it sole discretion     (C)   o   At the time the
Compensation on account of which the Matching Contribution is being made would
otherwise have been paid to the Participant     (D)   o   Other:          
 
         
 

  (b)   Other Contributions

  (i)   Amount         The Employer shall make a contribution on behalf of each
Participant who satisfies the requirements of Section 5.01(b)(ii) equal to
[complete the ones that are applicable]:

  (A)   o   An amount equal to  _____  [insert number] % of the Participant’s
Compensation     (B)   o   An amount determined by the Employer in its sole
discretion     (C)   o   Contributions for each Participant shall be limited to
$                         (D)   þ   Other:           See attachment to
Section 5.01(b)(i)(D)     (E)   o   Not Applicable [Proceed to Section 6.01]

January 2010

 

- 8 -



--------------------------------------------------------------------------------



 



  (ii)   Eligibility for Other Contributions         A Participant shall receive
an allocation of other Employer contributions determined in accordance with
Section 5.01(b)(i) for the Plan Year if he satisfies the following requirements
[complete the one that is applicable]:

  (A)   þ   Describe requirements:           See Attachment to
Section 5.01(b)(ii)(A)     (B)   o   Is selected by the Employer in its sole
discretion to receive an allocation of other Employer contributions     (C)   o
  No requirements

  (iii)   Time of Allocation         Employer contributions, if made, shall be
treated as allocated [select one]:

  (A)   o   As of the last day of the Plan Year     (B)   þ   At such time or
times as the Employer shall determine in its sole discretion     (C)   o  
Other:            
 
         
 
         
 

  (c)   No Employer Contributions

  o   Employer contributions are not permitted under the Plan.

January 2010

 

- 9 -



--------------------------------------------------------------------------------



 



6.01   DISTRIBUTIONS

The timing and form of payment of distributions made from the Participant’s
vested Account shall be made in accordance with the elections made in this
Section 6.01 of the Adoption Agreement except when Section 9.6 of the Plan
requires a six month delay for certain distributions to Key Employees of
publicly traded companies.

  (a)   Timing of Distributions

  (i)   All distributions shall commence in accordance with the following
[choose one]:

  (A)   o   As soon as administratively feasible following the distribution
event     (B)   þ   Monthly on specified day 10th [insert day]     (C)   o  
Annually on specified month and day  _____  [insert month and day]     (D)   o  
Calendar quarter on specified month and day [_____  month of quarter (insert 1,2
or 3);  _____  day (insert day)]

  (ii)   The timing of distributions as determined in Section 6.01(a)(i) shall
be modified by the adoption of:

  (A)   o   Event Delay — Distribution events other than those based on
Specified Date or Specified Age will be treated as not having occurred for
 _____  months [insert number of months].     (B)   o   Hold Until Next Year —
Distribution events other than those based on Specified Date or Specified Age
will be treated as not having occurred for twelve months from the date of the
event if payment pursuant to Section 6.01(a)(i) will thereby occur in the next
calendar year or on the first payment date in the next calendar year in all
other cases.     (C)   o   Immediate Processing — The timing method selected by
the Plan Sponsor under Section 6.01(a)(i) shall be overridden for the following
distribution events [insert events]:          
 
         
 
    (D)   þ   Not applicable.

January 2010

 

- 10 -



--------------------------------------------------------------------------------



 



  (b)   Distribution Events

Participants may elect the following payment events and the associated form or
forms of payment for amounts attributable to Participant contributions. If
multiple events are selected, the earliest to occur will trigger payment. For
installments, insert the range of available periods (e.g., 5-15) or insert the
periods available (e.g., 5,7,9).
Amounts attributable to Employer contributions will be paid as a lump sum on the
date that is six months after Separation from Service.

                              Lump Sum   Installments (i)   þ   Specified Date  
X   2 – 10 years                   (ii)   o   Specified Age  
                                           years                   (iii)   þ  
Separation from Service   X   2 – 10 years                   (iv)   o  
Separation from Service plus 6 months                         
                     years                   (v)   o   Separation from Service
plus  _____  months [not to exceed  _____  months]                         
                     years                   (vi)   o   Retirement  
                                            years                   (vii)   o  
Retirement plus 6 months                                               years    
              (viii)   o   Retirement plus  _____  months [not to exceed  _____ 
months]                                               years                  
(ix)   o   Later of Separation from Service or Specified Age  
                                            years                   (x)   þ  
Later of Separation from Service or Specified Date   X   2 – 10 years          
        (xi)   o   Disability                                              
years                   (xii)   o   Death                         
                     years                   (xiii)   o   Change in Control  
                                            years

The minimum deferral period for Specified Date or Specified Age event shall be
N/A years.
Installments may be paid [select each that applies]

         
 
  o   Monthly  
 
  o   Quarterly  
 
  þ   Annually

January 2010

 

- 11 -



--------------------------------------------------------------------------------



 



  (c)   Specified Date and Specified Age elections may not extend beyond age 65
[insert age or “Not Applicable” if no maximum age applies].

  (d)   Payment Election Override         Payment of the remaining vested
balance of the Participant’s Account will automatically occur at the time
specified in Section 6.01(a) of the Adoption Agreement in the form indicated
upon the earliest to occur of the following events [check each event that
applies and for each event include only a single form of payment]:

                  EVENTS   FORM OF PAYMENT o   Separation from Service  
                     Lump sum                       Installments o   Separation
from Service before Retirement                        Lump sum  
                    Installments þ   Death   þ Lump sum  
                    Installments þ   Disability   þ Lump sum  
                    Installments o   Not Applicable        

  (e)   Involuntary Cashouts

         
 
  o   If the Participant’s vested Account at the time of his Separation from
Service does not exceed $______ distribution of the vested Account shall
automatically be made in the form of a single lump sum in accordance with
Section 9.5 of the Plan.
 
       
 
  þ   There are no involuntary cashouts.

  (f)   Retirement

         
 
  o   Retirement shall be defined as a Separation from Service that occurs on or
after the Participant [insert description of requirements]:
 
       
 
     
 
 
     
 
 
  þ   No special definition of Retirement applies.

January 2010

 

- 12 -



--------------------------------------------------------------------------------



 



  (g)   Distribution Election Change         A Participant

         
 
  þ   Shall  
 
  o   Shall Not

be permitted to modify a scheduled distribution date and/or payment option in
accordance with Section 9.2 of the Plan.
A Participant shall generally be permitted to elect such modification an
unlimited number of times.
Administratively, allowable distribution events will be modified to reflect all
options necessary to fulfill the distribution change election provision.

  (h)   Frequency of Elections         The Plan Sponsor

         
 
  þ   Has  
 
  o   Has Not

Elected to permit annual elections of a time and form of payment for Participant
Contributions deferred under the Plan. Amounts attributable to Employer
Contributions shall be paid at the time and in the form provided in
Section 6.01(b) of the Adoption Agreement.
January 2010

 

- 13 -



--------------------------------------------------------------------------------



 



7.01   VESTING

  (a)   Matching Contributions

The Participant’s vested interest in the amount credited to his Account
attributable to Matching Contributions shall be based on the following schedule:

                         
 
  þ   Years of Service   Vesting %    
 
        0       0     (insert ‘100’ if there is immediate vesting)
 
        1       0      
 
        2       0      
 
        3       100      
 
        4                             
 
        5                             
 
        6                             
 
        7                             
 
        8                             
 
        9                             
 
                       
 
  o   Other:            
 
                                     
 
                                     
 
                            o   Class year vesting applies.    
 
                                     
 
                            þ   Not applicable.    

  (b)   Other Employer Contributions

The Participant’s vested interest in the amount credited to his Account
attributable to Employer contributions other than Matching Contributions shall
be based on the following schedule:

                         
 
  þ   Years of Service   Vesting %    
 
        0       100     (insert ‘100’ if there is immediate vesting)
 
        1              
 
        2              
 
        3              
 
        4              
 
        5              
 
        6              
 
        7              
 
        8              
 
        9              
 
                       
 
  o   Other:            
 
                                     
 
                            o   Class year vesting applies.    
 
                                     
 
                            o   Not applicable.    

January 2010

 

- 14 -



--------------------------------------------------------------------------------



 



  (c)   Acceleration of Vesting

A Participant’s vested interest in his Account will automatically be 100% upon
the occurrence of the following events: [select the ones that are applicable]:

             
 
  (i)   þ   Death
 
           
 
  (ii)   þ   Disability
 
           
 
  (iii)   þ   Change in Control
 
           
 
  (iv)   o   Eligibility for Retirement
 
           
 
  (v)   o   Other:                                         

 

             
 
  (vi)   o   Not applicable.

  (d)   Years of Service

  (i)   A Participant’s Years of Service shall include all service performed for
the Employer and

         
 
  þ   Shall  
 
  o   Shall Not

include service performed for the Related Employer.

  (ii)   Years of Service shall also include service performed for the following
entities:

 
 
 
 
 
 

  (iii)   Years of Service shall be determined in accordance with (select one)

             
 
  (A)   þ   The elapsed time method in Treas. Reg. Sec. 1.410(a)-7
 
           
 
  (B)   o   The general method in DOL Reg. Sec. 2530.200b-1 through b-4
 
           
 
  (C)   o   The Participant’s Years of Service credited under [insert name of
plan]

 

             
 
  (D)   o   Other:                                                           
                                       

 
 

  (iv) o Not applicable.

January 2010

 

- 15 -



--------------------------------------------------------------------------------



 



8.01   UNFORESEEABLE EMERGENCY

  (a)   A withdrawal due to an Unforeseeable Emergency as defined in
Section 2.24:

  þ   Will     o   Will Not [if Unforeseeable Emergency withdrawals are not
permitted, proceed to Section 9.01]

be allowed.

  (b)   Upon a withdrawal due to an Unforeseeable Emergency, a Participant’s
deferral election for the remainder of the Plan Year:

  þ   Will     o   Will Not

be cancelled. If cancellation occurs, the Participant may resume participation
in accordance with Article 4 of the Plan.
January 2010

 

- 16 -



--------------------------------------------------------------------------------



 



9.01   INVESTMENT DECISIONS

Investment decisions regarding the hypothetical amounts credited to a
Participant’s Account shall be made by [select one]:

             
 
  (a)   þ   The Participant or his Beneficiary
 
           
 
  (b)   o   The Employer

If (a) is selected and the Participant or Beneficiary fails to make an
investment decision with respect to some or all of the hypothetical amounts
credited to the Participant’s Account, such amounts shall be treated as invested
in a default investment option selected for this purpose by the Administrator.
January 2010

 

- 17 -



--------------------------------------------------------------------------------



 



10.01   GRANTOR TRUST

The Employer [select one]:

  þ   Does     o   Does Not

intend to establish a grantor trust in connection with the Plan.
January 2010

 

- 18 -



--------------------------------------------------------------------------------



 



11.01   TERMINATION UPON CHANGE IN CONTROL

The Plan Sponsor

  þ   Reserves     o   Does Not Reserve

the right to terminate the Plan and distribute all vested amounts credited to
Participant Accounts upon a Change in Control as described in Section 9.7.

11.02   AUTOMATIC DISTRIBUTION UPON CHANGE IN CONTROL

Distribution of the remaining vested balance of each Participant’s Account

  o   Shall     þ   Shall Not

automatically be paid as a lump sum payment upon the occurrence of a Change in
Control as provided in Section 9.7.

11.03   CHANGE IN CONTROL

A Change in Control for Plan purposes includes the following [select each
definition that applies]:

  (a) þ A change in the ownership of the Employer as described in Section 9.7(c)
of the Plan.

  (b) þ A change in the effective control of the Employer as described in
Section 9.7(d) of the Plan.

  (c) þ A change in the ownership of a substantial portion of the assets of the
Employer as described in Section 9.7(e) of the Plan.

  (d) o Not Applicable.

January 2010

 

- 19 -



--------------------------------------------------------------------------------



 



12.01   GOVERNING STATE LAW

The laws of Indiana shall apply in the administration of the Plan to the extent
not preempted by ERISA.
January 2010

 

- 20 -



--------------------------------------------------------------------------------



 



EXECUTION PAGE
The Plan Sponsor has caused this Adoption Agreement to be executed this  _____ 
day of  _____, 2009.

                 
 
  PLAN SPONSOR:   Hillenbrand, Inc.    
 
               
 
  By:                          
 
      Title:        
 
         
 
   

January 2010

 

- 21 -



--------------------------------------------------------------------------------



 



APPENDIX A
SPECIAL EFFECTIVE DATES
The Hillenbrand, Inc. Executive Deferred Compensation Program, the Hillenbrand,
Inc. Board of Directors’ Deferred Compensation Plan and the portion of the
Hillenbrand, Inc. Supplemental Executive Retirement Plan attributable to defined
contribution accounts were merged into the Plan on the Plan’s Effective Date as
defined in Section 1.01 of the Adoption Agreement. All amounts deferred under
the merged plans will be paid under the Plan in accordance with valid elections
in effect under the respective merged plans on July 1, 2010.
January 2010

 

- 22 -



--------------------------------------------------------------------------------



 



ATTACHMENT TO SECTION 5.01(a)(i)(D) and 5.01(a)(ii)(A)
MATCHING CONTRIBUTIONS
Amount of and Eligibility for Matching Contributions

•   Matching Contribution

For each Plan Year, the Employer shall make a Matching Contribution on behalf of
each Participant who is an Eligible Employee. The Employer, in its absolute
discretion, shall determine which, if any, Participants shall receive a Matching
Contribution for a Plan Year. The amount of the Matching Contribution shall
equal the Participant’s Compensation in excess of the Code Section 401(a)(17)
limitation in effect for that Plan Year multiplied by 3% if the Participant does
not participate in the Hillenbrand, Inc. Pension Plan for the Plan Year.
For those eligible for the SERP contribution, the Matching Contribution, if any,
shall equal the ‘target STIC percentage’ multiplied by the Participant’s Fiscal
Year STIC Eligible Earnings. This amount is then multiplied by 3% if the
Participant does not participate in the Hillenbrand, Inc. Pension Plan for the
Plan Year. ‘Fiscal Year STIC Eligible Earnings’, for purposes of this Section
5.01(a), is defined as the amount of base compensation received from the
Employer during the fiscal year of the Employer.
January 2010

 

- 23 -



--------------------------------------------------------------------------------



 



ATTACHMENT TO SECTION 5.01(b)(i)(D) and 5.01(b)(ii)(A)
OTHER CONTRIBUTIONS
Amount of and Eligibility for Other Contributions

•   Excess Contributions

For each Plan Year, the Employer shall make an Excess Contribution on behalf of
each Participant who is an Eligible Employee. The amount of the Excess
Contribution shall equal the Participant’s Compensation in excess of the Code
Section 401(a)(17) limitation in effect for that Plan Year multiplied by 4% if
the Participant does not participate in the Hillenbrand, Inc. Pension Plan for
the Plan Year and 3% if he does.

•   SERP Contribution

For each Plan Year, the Employer may make a SERP Contribution on behalf of each
Participant who is an Eligible Employee. The Employer, in its absolute
discretion, shall determine which, if any, Participants shall receive a SERP
Contribution for a Plan Year. The amount of the SERP Contribution shall equal
the ‘target STIC percentage’ multiplied by the Participant’s Fiscal Year STIC
Eligible Earnings. This amount is then multiplied by 4% if the Participant does
not participate in the Hillenbrand, Inc. Pension Plan for the Plan Year and 3%
if he does. ‘Fiscal Year STIC Eligible Earnings’, for purposes of this
Section 5.01(b), is defined as the amount of base compensation received from the
Employer during the fiscal year of the Employer.

•   Additional SERP Contribution

For each Plan Year, the Employer may make an Additional SERP Contribution on
behalf of each Participant who is an Eligible Employee. The Employer, in its
absolute discretion, shall determine which, if any, Participants shall receive
an Additional SERP Contribution for a Plan Year. The amount of the Additional
SERP Contribution shall equal 3% multiplied by the sum of the Participant’s
(a) Fiscal Year STIC Eligible Earnings plus (b) Compensation in excess of the
Code Section 401(a)(17) limitation in effect for that Plan Year.

 

- 24 -